Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 02/14/22 has been received and entered. Application No. 17/000,057 of which claims 21-26 are added and claims 1-26 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-26 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. (U.S. PGPub 2017/0006135; hereinafter “Siebel”) in view of Barros (U.S. PGPub 2012/0158821).
As per claims 1 and 20, Siebel discloses a computing system comprising: a memory; (See Fig. 36, para. 609, wherein memory is disclosed; as taught by Siebel.)
one or more hardware processing units coupled to the memory; (See Fig. 36, para. 609, wherein processors are disclosed; as taught by Siebel.)
and one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: (See Fig. 36, para. 609, wherein a storage medium is disclosed; as taught by Siebel.)
receiving a first message, the first message comprising values for a first plurality of data elements, generated by a first application indicating a change to master data, wherein the change can represent new, changed, or deleted master data, wherein messages can be received from a plurality of applications, the plurality of applications comprising the first application, each application being associated with master data stored according to a schema, and wherein multiple applications of the plurality of applications use different schemas to store master data; (See para. 132, wherein value types for elements are disclosed, also See para. 163, wherein database operations such as create, read, update and delete are disclosed, also See Fig. 40, paras. 158-159, wherein receiving messages with time series data are disclosed, also See paras. 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
determining, based at least in part on contents of the message, one or more additional data elements needed to process the message, wherein the one or more additional data elements comprise additional master data or data determining how master data is processed; (See Fig. 15, paras. 316-317, wherein master and workers and their functions are disclosed, also See paras. 363 and 388, wherein master data is disclosed; as taught by Siebel.)
retrieving the one or more additional data elements; (See Fig. 20, wherein RAW data and additional information persistence is disclosed, also See para. 154, wherein additional data sources are disclosed; as taught by Siebel.)
However, Siebel fails to disclose determining a first rule set specified for the first message, the first rule set specifying a second plurality of data elements to be used in processing the first message; determining, based at least in part on contents of the message or the first rule set, one or more additional data elements of the second plurality of data elements needed to process the first message that are not comprised within the first plurality of data elements; processing the first message based at least in part on the one or more additional data elements.
On the other hand, Barros teaches determining a first rule set specified for the first message, the first rule set specifying a second plurality of data elements to be used in processing the first message; (See paras. 97, 126-128, wherein rules specifying for data processing is disclosed, also See paras. 169, 202, wherein master data and message exchange processes are disclosed, also See paras. 191-192, wherein correlating data elements are disclosed; as taught by Barros.)
 determining, based at least in part on contents of the message or the first rule set, one or more additional data elements of the second plurality of data elements needed to process the first message that are not comprised within the first plurality of data elements; (See paras. 97, 126-128, wherein rules specifying for data processing is disclosed, also See paras. 169, 202, wherein master data and message exchange processes are disclosed, also See paras. 191-192, wherein correlating data elements are disclosed; as taught by Barros.)
processing the first message based at least in part on the one or more additional data elements. (See paras. 169, 202, wherein master data and message exchange processes are disclosed, also See paras. 191-192, wherein correlating data elements are disclosed; as taught by Barros.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Barros teachings in the Siebel system. Skilled artisan would have been motivated to incorporate service delivery framework in receiving service information taught by Barros in the Siebel system for an enterprise internet-of-things application development platform.  In addition, both of the references (Siebel and Barros) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success.

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the one or more additional data elements of the second plurality of data elements comprise an access control data element, the operations further comprising: processing the access control data element to determine if the change to master data is executable. (See Table 1, para. 445, wherein data elements and configuring access to data and user accessing a level of data are disclosed, also See para. 572, wherein data processing operations such as creating, reading, updating, and deleting data are disclosed; as taught by Siebel.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the one or more additional data elements of the second plurality of data elements comprises a network data element, the operations further comprising: processing the network data element to determine if the change to master data is executable. (See Table 1, paras. 152-153, wherein data elements and network databases and data from various sources and processing of data are disclosed, also See paras. 229 and 502, wherein network data are disclosed; as taught by Siebel.)

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the one or more data elements of the second plurality of data elements comprise an element of master data, the operations further comprising: requesting from an application of the plurality of applications the element of master data. (See Table 1, Fig. 15 and paras. 180 and 317, wherein data elements and requesting data is disclosed; as taught by Siebel.)

As per claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the application is the first application. (See Figs. 1 and 13-14, wherein various applications are disclosed, also See Fig. 30 and para. 536, wherein Internet-of-Things application development platform is disclosed; as taught by Siebel.) 

As per claim 6, the rejection of claim 4 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the application is an application of the plurality of applications other than the first application. (See Figs. 1 and 13-14, wherein various applications are disclosed, also See Fig. 30 and para. 536, wherein Internet-of-Things application development platform is disclosed; as taught by Siebel.)

As per claim 7, the rejection of claim 4 is hereby incorporated by reference, the combination Siebel and Barros further discloses the operations further comprising:
enqueuing the first message in a processing queue; (See Fig. 12, para. 247, wherein queues are disclosed; as taught by Siebel.)
retrieving the first message from the processing queue; (See para. 326, wherein sending and retrieving messages are disclosed; as taught by Siebel.)
initiating processing of the first message; (See para. 326, wherein processing messages are disclosed; as taught by Siebel.)
determining that the first message processes failed; (See paras. 410-412, wherein implantation of queue integration are disclosed, also See paras. 219-221, 236 and 244, wherein predictive asset failure operations and managing failures are disclosed; as taught by Siebel.)
and marking the first message as having failed processing. (See paras. 410-412, wherein implantation of queue integration are disclosed, also See paras. 219-221, 236 and 244, wherein predictive asset failure operations and managing failures are disclosed; as taught by Siebel.)

As per claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination Siebel and Barros further discloses the operations further comprising: initiating processing of the first message one or more additional times; (See para. 244, wherein continuous data processing component replays messages when failure occurs is disclosed, also See para. 222, wherein repeated integration method is disclosed; as taught by Siebel.)
determining that processing of the first message failed during the one or more additional times; (See para. 244, wherein continuous data processing component replays messages when failure occurs is disclosed, also See para. 222, wherein repeated integration method is disclosed; as taught by Siebel.)
dequeuing the first message; (See para. 210, wherein pulling messages off the queue is disclosed; as taught by Siebel.)
and sending an alert that the first message was not successfully processed. (See para. 244, wherein continuous data processing component replays messages when failure occurs is disclosed; as taught by Siebel.)

As per claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the change to master data is specified with respect to a first schema used by the first application, the operations further comprising: converting the change to master data to a second schema used by an analytics computing system, wherein the second schema is different than the first schema. (See para. 156, wherein translating between different data formats is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)

As per claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the second schema is denormalized as compared with the first schema. (See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 465 and 565, wherein schemas are disclosed; as taught by Siebel.)

As per claim 11, the rejection of claim 9 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the change to master data comprises changes to two or more attributes, the two or more attributes being associated with at least two tables in the first schema and the two or more attributes are located in a single table in the second schema. (See paras. 465 and 565, wherein data entities loaded into schemas are disclosed; as taught by Siebel.)

As per claim 12, the rejection of claim 9 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein retrieving a mapping for the first application, the mapping describing how to convert the first schema to the second schema. (See paras. 104-105, wherein mapping between data stored in one or more databases is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)

As per claim 13, the rejection of claim 9 is hereby incorporated by reference, the combination Siebel and Barros further discloses receiving a second message from a second application indicating a change to master data, the second application storing master data in a third schema, the third schema being different than the first schema and being different than the second schema; (See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
and converting the change to master data indicated in the second message to the second format. (See para. 156, wherein translating between different data formats is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed; as taught by Siebel.)

As per claim 14, the rejection of claim 9 is hereby incorporated by reference, the combination Siebel and Barros further discloses the second schema is used for all applications of the plurality of applications. (See para. 156, wherein data models providing common data enabling different applications is disclosed; as taught by Siebel.)

As per claim 15, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the message contents comprise a message type and the determining one or more additional data elements of the second plurality of data elements or the determining a first rule set is based at least in part on the message type. (See para. 115, wherein rules are disclosed, also See para. 158, wherein message types are disclosed; as taught by Siebel.)

As per claim 16, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the message contents comprise an indicator of an object associated with the change to master data, the object having a type, and wherein the determining one or more additional data elements of the second plurality of data elements or the determining a first rule set is based at least in part on the type the object. (See paras. 109-110, 115 and 137-139, wherein data fields and indicators are disclosed, also See paras. 500 and 515 wherein a range of key performance indicators are disclosed; as taught by Siebel.)

As per claim 17, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses wherein the message contents comprise at least one value for at least one master data attribute and the determining one or more additional data elements of the second plurality of data elements is based at least in part on the at least one value. (See paras. 115, 500 and 515 wherein rules and a range of key performance indicators, such as account characteristics, rate plans, etc. are disclosed, also See paras. 627 and 647, wherein messages includes time-series data, relational data are disclosed; as taught by Siebel.)

As per claim 18, the rejection of claim 1 is hereby incorporated by reference, the combination Siebel and Barros further discloses updating master data stored in a database according to the change to master data; (See paras. 141 and 158, wherein update operations are disclosed; as taught by Siebel.)
and executing a query on the database, the query joining at least a portion of the master data with timeseries data received from one or more hardware sensors. (See paras. 141 and 158, wherein update operations are disclosed, also See para. 248, wherein join operations are disclosed; as taught by Siebel.)

As per claim 19, Siebel discloses a computing system comprising:
memory; (See Fig. 36, para. 609, wherein memory is disclosed; as taught by Siebel.)
one or more processing units coupled to the memory; (See Fig. 36, para. 609, wherein processors are disclosed; as taught by Siebel.)
and one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations comprising: (See Fig. 36, para. 609, wherein a storage medium is disclosed; as taught by Siebel.)
receiving a first message generated by a first application indicating a change to master data stored in a first schema by the first application, wherein the change can represent new, changed, or deleted master data, wherein messages can be received from a plurality of applications, the plurality of applications comprising the first application, each application being associated with master data stored according to a schema, and wherein multiple applications of the plurality of applications use different schemas to store master data; (See para. 163, wherein database operations such as create, read, update and delete are disclosed, also See Fig. 40, paras. 158-159, wherein receiving messages with time series data are disclosed, also See paras. 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
retrieving a first mapping for the first application, the first mapping describing how to convert the first schema to a second schema used by an analytics computing system, (See paras. 104-105, wherein mapping between data stored in one or more databases is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
the second schema being different than the first schema; (See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
using the first mapping, converting the change to master data in the first message to the second schema; (See paras. 104-105, wherein mapping between data stored in one or more databases is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
receiving a second message generated by a second application indicating a change to master data stored in a third schema, the third schema being different than the first schema and different than the second schema; (See para. 156, wherein translating between different data formats is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed, also See paras. 109-110 and 137-139, wherein data fields and indicators are disclosed, also See paras. 500 and 515 wherein a range of key performance indicators are disclosed; as taught by Siebel.)
retrieving a second mapping for the second application, the second mapping describing how to convert the third schema to the second schema; (See paras. 104-105, wherein mapping between data stored in one or more databases is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
and using the second mapping, converting the change to master data in the second message to the second schema. (See paras. 104-105, wherein mapping between data stored in one or more databases is disclosed, also See paras. 185, 344 and 375, wherein a schema and transforming message compliant with schema are disclosed, also See paras. 159, 465 and 565, wherein messages of different types from different data sources and schemas are disclosed; as taught by Siebel.)
However, Siebel fails to disclose wherein the second schema is denormalized as compared with the first schema.
On the other hand, Barros teaches wherein the second schema is denormalized as compared with the first schema. (See paras. 60 and 86, wherein consolidation processes are disclosed; as taught by Barros.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Barros teachings in the Siebel system. Skilled artisan would have been motivated to incorporate service delivery framework in receiving service information taught by Barros in the Siebel system for an enterprise internet-of-things application development platform.  In addition, both of the references (Siebel and Barros) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success.

As per claims 21 and 24, the combination Siebel and Barros further discloses receiving a second message, the second message comprising values for a third plurality of data elements, generated by a second application, indicating a change to master data; (See Figs. 15 and 21, paras. 363 and 388, wherein master data and data services are disclosed; as taught by Siebel.)
and determining a second rule set specified for the second message, wherein the second rule set specified for the second message is different from the first rule set specified for the first message. (See paras. 115 and 300, wherein set of rules are disclosed; as taught by Siebel.)

As per claims 22 and 25, Siebel fails to disclose wherein the determining the one or more additional data elements of the second plurality of data elements needed to process the first message is based at least in part on contents of the first message and is based at least in part on the first rule set.
On the other hand, Barros teaches wherein the determining the one or more additional data elements of the second plurality of data elements needed to process the first message is based at least in part on contents of the first message and is based at least in part on the first rule set. (See paras. 97, 126-128, wherein rules specifying for data processing is disclosed, also See paras. 169, 202, wherein master data and message exchange processes are disclosed, also See paras. 191-192, wherein correlating data elements are disclosed; as taught by Barros.)
See claims 1 and 20 for motivation above.

As per claims 23 and 26, the combination Siebel and Barros further discloses wherein processing the first message is based at least in part on the message content and is based at least in part on the one or more additional data elements. (See Fig. 40, paras. 158-160 and 198, wherein processing messages are disclosed; as taught by Siebel.)





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153